IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANDREW SENIOR,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2337

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 19, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Andrew Senior, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.